Exhibit 10.1 QUINTILES TRANSNATIONAL CORP. ELECTIVE DEFERRED COMPENSATION PLAN (Amended and Restated Effective September 15, 2015) The purpose of this Quintiles Transnational Corp. Elective Deferred Compensation Plan (the “Plan”) is to further the success of Quintiles Transnational Corp. (the “Company”) by providing deferred compensation for a select group of management and highly compensated employees, thereby giving such persons an additional incentive to continue in the employ of the Company.The Plan is an unfunded, nonqualified deferred compensation plan governed by Section 409A of the Internal Revenue Code of 1986 as amended (the “Code”) and a “top hat” plan under the Employee Retirement Income Security Act of 1974 as amended (“ERISA”).The Plan was originally adopted effective for compensation deferred on or after January 1, 2005 and earnings thereon following enactment of Code Section 409A and was previously amended and restated effective November 6, 2008 and January 1, 2014. The Plan is a successor to the Quintiles Transnational Corp. Elective Deferred Compensation Plan (as Amended November 6, 2003), which shall continue to govern compensation deferred through December 31, 2004 and earnings thereon.
